Citation Nr: 1410912	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Mr. Robert Laughlin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2003 to January 2006. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a July 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO), which denied the benefits sought on appeal. 

In November 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  See 38 C.F.R. 3.103(c)(2) (2013).  Following the hearing, in January 2013, the Veteran submitted additional evidence with a waiver of initial RO review.  

In addition, to the paper claims file, the Board has considered the evidence that is contained on paperless, electronic (Virtual VA) folder associated with the Veteran's claims.

FINDING OF FACT


Residuals of TBI, to include post-concussive headaches, have been related to active military service.


CONCLUSION OF LAW

Residuals of TBI, to include post-concussive headaches, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16Vet. App. 183 (2002). 

The Board finds that service connection is warranted for residuals of TBI. Therefore, no further discussion of VA's duties to notify and assist is warranted for the claim as any deficiency has been rendered moot.

Service Connection 

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability also may be service connected if the evidence of record reveals that the Veteran currently has a disability that was shown to be chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter, provided it is recognized as chronic under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b).  Since the subject disorder has been recognized as possibly neurological in origin and therefore considered a disease of the nervous system under 38 C.F.R. § 3.309(a) , the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b)  is for application in the instant case as to the claim for service connection for residuals of TBI.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disabilities diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310   (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b). 

In this case, the Veteran seeks entitlement to service connection for residuals of TBI.  The Veteran has provided statements and testimony regarding at least three incidents where he sustained head injuries during his deployment in Iraq from February 2004 to February 2005.  The Veteran reported that the first incident occurred in March 2004, when he was loading prisoners into a truck and one prisoner resisted, and caused the Veteran to fall from the truck and hit the ground head first.  At that time, he had worn a helmet which protected his head and he denied any loss of conscious but he reportedly felt "dazed."  The second incident occurred in June 2004, when the back of truck that he was travelling was lifted off the ground by the blast of an explosion, and caused the Veteran to lift up from his seat and hit his head on roof of the truck.  His helmet protected his head, and he denied any loss of consciousness, but the Veteran reports that he was "knocked stupid".  The last incident occurred in September 2004, when a blast wave from an explosion caused him to be knock to the ground and hit his head on the concrete floor.  The Veteran was not wearing a helmet, but he denied any loss of consciousness.  He reportedly sustained a bruise and experienced symptoms of dizziness and nausea following that injury.  See November 2012 Board Hearing Transcript pp. 5-7; as well as statements from the Veteran and his representative.  

The Veteran's available service personnel records confirm that he served in Iraq from February 2004 to February 2005 as member of a motor transport unit.  
The Veteran reports regarding the March 2004 the June 2004 incidents are supported by statements from fellow soldiers who witnessed the incidents.  See December 2012 Affidavit of Mr. D.S. J.; and January 2013 Affidavit of Mr. J.J.B. 

Unfortunately, a complete set of the Veteran's service treatment records are unavailable.  See February 2008 memorandum on formal finding of unavailability.  The record does contain a copy of the Veteran's January 2005 post-deployment health assessment questionnaire that shows he denied any symptoms of head injury.  Subsequent VA treatment records show that the Veteran has consistently reported that he sustained head injuries in service while he was deployed in Iraq.  Although he denied any loss of consciousness, he reported that he had "his bell rung" on occasion.  See VA treatment records dated in 2008.  

The first medical evidence of residuals of TBI comes from a February 2011 VA TBI consultation report which shows a diagnosis of mild TBI based on the Veteran's reported history of the three in-service head injuries discussed above.  However, at that time, the treating VA TBI specialist felt that the Veteran had recovered from the TBI and he did not have any functional deficits due to TBI.  Instead, the treating VA TBI specialist felt that the Veteran's complaints, including headaches, visual disturbances, were related to his other physical and mental health conditions. 
In March 2012, the Veteran was afforded VA TBI and neurologic examinations in conjunction with his service connection claim.  These reports show that the Veteran had diagnoses of TBI and other diagnosed residuals attributable to TBI, including post-concussive headaches, which all had an onset in 2004.  The examination reports show that the Veteran's medical history from the February 2011 VA TBI consultation was considered in rendering the Veteran's diagnosed disorders.  

In reviewing the evidence of record, the Board first notes that although the previous 2011 VA TBI consultation report showed that the Veteran's residuals of TBI had resolved, the March 2012 VA examination clearly shows he had current diagnoses of residuals of TBI, including post-concussive headaches.  Element (1), current diagnosed disorder, has been satisfied.  Moreover, based on the Veteran's statements, as well as the statements from his fellow soldiers, the Board finds that three reported incidents are likely consistent with the circumstances and conditions of the Veteran's service in Iraq.  Element (2), in-service injury, has been satisfied.  

Consequently, the Board finds that the remaining question is whether the evidence supports a link between the Veteran's current diagnoses and service, either by way of continuity of symptomatology or by competent medical opinion evidence.

In this regard, the Board would first note that while the Veteran is competent to state that he has been experiencing headaches since service, but his statements alone is not sufficient to link such a diagnosis to service by way of continuity of symptomatology.  However, these statements in conjunction with competent medical opinion are found to warrant service connection for residuals of TBI, to include post-concussion headaches.

More specifically, both the treating VA TBI specialist and the March 2012 VA examiner concluded that the Veteran had residuals of TBI, to include headaches, based on his reported in-service incidents.  Although the VA TBI specialist felt that the Veteran's residuals of TBI had resolved, her medical conclusion still linked the Veteran's history of symptoms to his in-service incidents.  Moreover, the March 2012 VA examiner found that the Veteran's current residuals of TBI had an onset in 2004 based on his reported in-service incidents.  

Consequently, based on all of the foregoing, the Board will find that the evidence is at least in equipoise with respect to a relationship between his current residuals of TBI and his three in-service incidents of head injuries.  Element (3), medical nexus between diagnosed disorder and in-service injury, has been satisfied.  

Service connection for residuals of TBI, to include post-concussive headaches, is warranted.


ORDER

Service connection for residuals of TBI, to include post-concussive headaches, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


